Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, 10, 11, 12, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, it recites: a method for constructing a test scenario library, comprising: determining scenario categories of scenario elements, wherein the scenario categories comprise a perceptual-type or a policy-type; selecting policy-type elements from the scenario elements each with the determined scenario category; constructing a test scenario library according to the policy-type elements; and verifying the test scenario library, and updating the test scenario library according to a verification result. 
That is, claim 1 describes test scenario construction with predefined categories, a perceptual-type or a policy-type, constructing a test scenario library with selected policy-type category scenario elements, and verifying and updating the test scenario library.  
Claim 1 is directed toward a method and thus falls within one of the statutory categories.  As explained above, claim 1 is directed to an abstract idea. Claim 1 does not recite additional elements that integrate the judicial exception into a practical application because all limitations are related to abstract idea, and there is no element related to a practical application. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all limitations are related to abstract idea that can be performed in the human mind, that, is, mental process.
Similar reasoning applies to claims 9, 17 with machine as the statutory category.
Regarding claim 2, it recites: wherein, determining the scenario categories of the scenario elements comprises: performing semantic understanding on the scenario elements; and determining the scenario categories of the scenario elements by classifying according to the semantic understanding of the scenario elements. 
That is, claim 2 adds only semantic understanding, which is abstract idea.
Similar reasoning applies to claim 10.
Regarding claim 3, it recites: wherein the policy-type element is an element used to describe a scenario and related to a driving decision of an autonomous driving vehicle, and the perceptual-type element is an element used to describe the scenario and unrelated to the driving decision of the autonomous driving vehicle. 
That is, claim 3 adds only a driving decision of an autonomous driving vehicle, which is a generic control to implement the policy type element. 
Similar reasoning applies to claim 11.
Regarding claim 4, it recites: wherein, constructing the test scenario library according to the policy-type elements comprises: layering the policy-type elements, wherein layers of the policy-type elements comprise a structure layer, an obstacle layer, and a vehicle behavior layer; arbitrarily combining the policy-type elements in at least one layer to construct a test scenario; and constructing the test scenario library according to the test scenario.
That is, claim 4 only adds a structure layer, an obstacle layer, and a vehicle behavior layer, which do not integrate the judicial exception into a practical application, or are sufficient to amount to significantly more than the judicial exception.
Similar reasoning applies to claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, the meaning of the limitation, “selecting policy-type elements from the scenario elements each with the determined scenario category”, is unclear. Lines 2-3 of claim 1 provides: “determining scenario categories of scenario elements, wherein the scenario categories comprise a perceptual-type or a policy-type”. That is, “policy-type element” means that the scenario category of the scenario element is already determined as policy-type. Then, what is the meaning of “each with the determined scenario category”? For purposes of examination, the limitation is considered as selecting policy-type elements from the scenario elements. 
Similar reasoning applies to claims 9, 17.
Claims 2-8, 10-16 are also rejected under section 112(b) for depending from rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scenario-based Safety Validation of Connected and Automated Driving to Hala Elrofai et al., which was cited by Applicant (hereinafter, Elrofai) in view of US 11275673 B1 to Dolan et al. (hereinafter, Dolan).
	Regarding claim 1, Elrofai discloses: a method for constructing a test scenario library, comprising: determining scenario categories of scenario elements, wherein the scenario categories comprise a perceptual-type or a policy-type {Figure 4, page 8, line 10 – page 9, line 3: The scenario consists of several elements: the manoeuvre of the ego vehicle, the dynamic environment (e.g. the manoeuvres of other traffic participants, state of traffic lights, and conditions such as weather and light) and static environment (e.g. the layout of the roads, the presence of obstacles, traffic signs).
Examiner notes that the exemplary elements may be a perceptual type or a policy type, which are defined in claim 3.  For example, the defined traffic scenarios on line 6 under the heading 3.1 on page 8 may be interpreted as a perceptual-type category, and the typical manoeuvre scenarios in line 1 under the same heading may be interpreted as a policy type category.  
constructing a test scenario library according to the policy-type elements. {page 5, lines 9-11: constructing and collecting relative traffic events and situations (scenarios) for testing and validation of AD functionalities / page 5, lines 21-23: scenarios include e.g. road layout, subjects involved, manoeuvres, relative distances, speeds. / Examiner note that manoeuvres and speeds belong to the policy-type.}.  
verifying the test scenario library, and updating the test scenario library according to a verification result {page 5, lines 16-20: methodology for building and maintaining a real-world scenario database, suitable for testing and validation of automated driving functions. The underlying scenarios are extracted from real-world microscopic traffic data / Examiner construe this disclosure as verifying and updating the library. / page 18, lines 32-42: These different techniques result in a set of test cases for which the relevant ranges for the different parameters are covered, and all selected combinations of parameters result in a realistic test case: a relevant case that could occur in the real-world, but that not necessarily has been experienced during data collection. StreetWise provides these test cases for instance as input to the safety assessment framework. In this framework, procedures are followed to determine which test cases are simulated using virtual models and which test cases need to be tested physically, for virtual model validation and for providing essential test results in a limited number of selected points in the large grid of possible test cases. / page 25, lines 14-16: TNO uses its automated scenario mining algorithms to extract scenarios and scenario parameters to update and extend the scenario database.}.
Elrofai does not explicitly disclose: selecting policy-type elements from the scenario elements each with the determined scenario category.
Dolan teaches that it was old and well known at the time of filing in the art of constructing test scenarios to select scenario elements with policy-type elements in col. 1, lines 59-67:  simulations may be useful to test systems, including autonomous vehicle controls systems… sensor data may be received from the sensors at the vehicle control system and used to perceive the environment. Based on these perceptions, the vehicle control system can generate controls to navigate in the environment. / col. 7, lines 49-67: the simulated environment 200 simulates a vehicle 202, such as an autonomous vehicle, operating in the environment 200. In aspects of this disclosure, the simulated environment 200 can be used to generate simulation scenarios, e.g., for testing aspects of a control system for an autonomous vehicle. By way of non-limiting example, simulation environments like the environment 200 may allow for controlled testing, e.g., when real world testing is difficult or impractical and/or to supplement real world testing… simulation scenarios can allow for testing of responses of multiple vehicle configurations (e.g., different software versions, sensor configurations, sensor types, or the like) to the exact same scenario. In contrast, re-creating the same scenario multiple times in the real world can be difficult. 
Examiner note that a control system for an autonomous vehicle and vehicle configuration are examples of policy type element, and constructing a scenario with multiple different vehicle configuration means identifying and selecting certain vehicle configurations, that is, policy type elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple vehicle configuration consideration feature in test scenarios of Dolan with the described invention of Elrofai in order to construct a test scenario with vehicle configuration related (policy type) elements. 
	Similar reasoning applies to claims 9, 17. 
Regarding claim 2, which depends from claim 1, Elrofai discloses: wherein, determining the scenario categories of the scenario elements comprises: performing semantic understanding on the scenario elements; and determining the scenario categories of the scenario elements by classifying according to the semantic understanding of the scenario elements {page 8, line 10 – page 9, line 3}.
It is noted that Figure 4 of Elrofai, which is repeated below, shows that scenario elements are described with words. Semantic understanding of the scenario elements is implied.
	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Similar reasoning applies to claim 10.
Regarding claim 3, which depends from claim 1, Elrofai discloses: 
wherein the policy-type element is an element used to describe a scenario and related to a driving decision of an autonomous driving vehicle, and the perceptual-type element is an element used to describe the scenario and unrelated to the driving decision of the autonomous driving vehicle. {col. 6, lines 7-9: the database stores the collected scenarios efficiently and allows for fast search of the appropriate scenarios for testing specific AD (automated driving) functions. / the defined traffic scenarios on line 6 under the heading 3.1 on page 8 may be interpreted as a perceptual-type category, and the typical manoeuvre scenarios in line 1 under the same heading may be interpreted as a policy type category}
Similar reasoning applies to claim 11.
Regarding claim 4, which depends from claim 1, Elrofai does not explicitly disclose: wherein, constructing the test scenario library according to the policy-type elements comprises: layering the policy-type elements, wherein layers of the policy-type elements comprise a structure layer, an obstacle layer, and a vehicle behavior layer; arbitrarily combining the policy-type elements in at least one layer to construct a test scenario; and constructing the test scenario library according to the test scenario.
In relation to this limitation, Elrofai teaches in page 10, lines 23-32: TNO proposes to adopt tree structures of tags that describe the scenario. A tag can be a label that describes a specific activity of a vehicle, the type of road, or the weather, etc. A combination of tags represents a scenario class. The tags are structured according to different trees, see Figure 6 to Figure 8 for several examples. Tags that are in the same layer of a branch are mutually exclusive. For example, regarding the weather (Figure 8), it is not possible to have a scenario in which there is clear sky and it is snowing at the same time. The different layers of the trees can be regarded as different abstraction levels [11]. / page 10, lines 5-13: a scenario class refers to multiple scenarios with a common characteristic. A scenario is an instance of a scenario class. many different types of scenarios are considered, such as a cut-in, braking of a predecessor, a near miss, a collision or a safety-critical scenario, an urban scenario, a free-driving or vehicle-following scenario, a lane change, an overtaking action, a platoon merge, an intersection passing, a highway lane reduction, or an urban intersection crossing. / page 25, lines 14-16: TNO uses its automated scenario mining algorithms to extract scenarios and scenario parameters to update and extend the scenario database.
It is noted that the tree structures of tags can be considered layers, and examples of specific activity of a vehicle, the type of road, or the weather, etc. can be modified to correspond to structure, obstacle and vehicle behavior. It is noted that the various types of scenarios imply arbitrarily combining the policy-type elements in at least one layer to construct a test scenario. It is noted that extracting scenarios to update the scenario database implies constructing the test scenario library according to the test scenario.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tree structures of tags feature of Elrofai to correspond to structure, obstacle and vehicle behavior in order to provide a scheme for classifying scenario elements. 
Similar reasoning applies to claim 12.
Regarding claim 5, which depends from claim 1, Elrofai discloses: wherein, verifying the test scenario library and updating the test scenario library comprises: performing scenario simulation on a target test scenario in the test scenario library to verify a validity of the target test scenario; and performing a real-vehicle test on an autonomous driving vehicle based on a validated target test scenario, and updating the test scenario library according to a result of the real-vehicle test {page 18, lines 32-42: These different techniques result in a set of test cases for which the relevant ranges for the different parameters are covered, and all selected combinations of parameters result in a realistic test case: a relevant case that could occur in the real-world, but that not necessarily has been experienced during data collection. StreetWise provides these test cases for instance as input to the safety assessment framework. In this framework, procedures are followed to determine which test cases are simulated using virtual models and which test cases need to be tested physically [real-vehicle test], for virtual model validation [to verify a validity of the target test scenario] and for providing essential test results in a limited number of selected points in the large grid of possible test cases. / page 25, lines 14-16: TNO uses its automated scenario mining algorithms to extract scenarios and scenario parameters to update and extend the scenario database.}.
	Similar reasoning applies to claim 13.
Regarding claim 6, which depends from claim 5, Elrofai discloses: wherein, performing the real-vehicle test on the autonomous driving vehicle based on the validated target test scenario, and updating the test scenario library according to the result of the real-vehicle test, comprises: performing a closed real-vehicle test on the autonomous driving vehicle based on the target test scenario, and correcting the scenario elements in the test scenario library according to a result of the closed real-vehicle test; and performing an opened real-vehicle test on the autonomous driving vehicle according to an actual road scenario, and updating the scenario elements in the test scenario library according to a result of the opened real-vehicle test. {page. 17, line 43 – page 18, line 4: System developers and system evaluators can simply replay selected scenarios or even a complete test drive [performing a closed real-vehicle test on the autonomous driving vehicle based on the target test scenario]. The exact same scenarios for dynamic traffic, the static environment and the lighting and weather conditions are retrieved from the database as from the time they have been stored after analysis of a specific test or data collection drive. Such replay might be useful for model validation or for assessment of a specific problem collected from a test drive. / page 18, lines 13-18: It is also possible to target very specific scenarios e.g. by using a Monte Carlo technique for generating test cases that follow the probability density functions of selected parameters in the scenario data base. In this way, realistic test cases are generated that not necessarily have been observed in exactly this way on the road. [performing an opened real-vehicle test on the autonomous driving vehicle according to an actual road scenario] / page 25, lines 14-16: TNO uses its automated scenario mining algorithms to extract scenarios and scenario parameters to update and extend the scenario database.
Similar reasoning applies to claim 14.	
Regarding claim 7, which depends from claim 6, Elrofai does not explicitly disclose: wherein, performing the closed real-vehicle test on the autonomous driving vehicle based on the target test scenario, and correcting the scenario elements in the test scenario library according to the result of the closed real-vehicle test, comprises: collecting real-vehicle driving parameters of the scenario elements in the target test scenario by performing the closed real-vehicle test on the autonomous driving vehicle according to the target test scenario; determining errors between the real-vehicle driving parameters and standard driving parameters of the scenario elements, by comparing the real-vehicle driving parameters with the standard driving parameters; and correcting the standard driving parameters of the scenario elements according to the errors between the real-vehicle driving parameters and the standard driving parameters.
In relation to these limitations, Elrofai teaches in page 17, lines 20-36: differences in scenario classes can be quantified. The parameter distributions for selected scenario classes will reveal nominal behaviour in a class, as well as less frequently occurring corner cases. Clearly, the database does not only contain critical or near-critical scenarios; it predominantly shows the normal every day behaviour on the roads and the typical parameter ranges to describe this. This is information of utmost importance to support system developers in setting up realistic system requirements, and authorities and consumer organisations in providing test cases for safety assessment of the developed system before allowing the systems to be deployed in large fleets on the public road. The mechanism of tagging and combining scenarios into scenario classes allows for investigation in how often certain scenarios occur on the road. Making a selection of tags, investigators can study differences between scenario classes and can establish the relevance of certain classes of scenarios and parameter ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameter-based scenario evaluation feature of Elrofai to use the typical parameter range as the standard driving parameter and to use the quantified scenario differences as errors between the real-vehicle driving parameters and standard driving parameters of the scenario elements in order to establish a suitable test scenario for a specific situation. 
Similar reasoning applies to claim 15.
Regarding claim 8, which depends from to claim 6, Elrofai does not explicitly disclose: wherein, performing the opened real-vehicle test on the autonomous driving vehicle according to the actual road scenario, and updating the scenario elements in the test scenario library according to the result of the opened real-vehicle test, comprises: determining the result of the real-vehicle test by performing the opened real-vehicle test on the autonomous driving vehicle according to the actual road scenario; determining a candidate scenario element that does not exist in the test scenario library by comparing the scenario elements in the actual road scenario with the scenario elements in the test scenario library, when it is determined according to the result of the real-vehicle test that the opened real-vehicle test in the actual road scenario fails; and adding the candidate scenario element to the test scenario library.
In relation to these limitations, Elrofai teaches evaluating parameter difference of tested scenario in page 17, lines 20-36, and updating and extending database in page 25, lines 14-16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameter-based scenario evaluation feature of Elrofai to determine a candidate scenario element and to add it to existing scenarios in order to establish a suitable test scenario for a specific situation not covered by existing scenarios.
Similar reasoning applies to claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661